Title: Richard Rush to Thomas Jefferson, 27 June 1813
From: Rush, Richard
To: Jefferson, Thomas


          
            Dear sir Washington June 27. 1813.
            Immediately after the receipt of your favor of the 17th instant  I wrote to Philadelphia, and have received from my mother an answer which I beg leave to lay before you, in her own words, as far as relates to the subject of our correspondence.
            “Both James and I have made search for the letters for Mr Jefferson; the first he names (that of April 21. 1803) is not to be found; those I enclose must I imagine be
			 the others refered to, though the dates are not such as he has mentioned. I think it
			 probable that the one on religion was destroyed by your father, perhaps at Mr Jefferson’s request at the time though he may have forgotten it. I well remember the interest it excited in your father and that he was very careful of it while he was reading and considering it. If however he should have put it in some more secret place than where we found the others and we find it at any
			 time to come, it shall immediately be sent to you. I know that he burned a great many letters not three months ago; I have also heard him say that he had confidential letters that he should never
			 wish to be exposed; therefore I think the one alluded to has been put beyond the power of chance, by being destroyed. One from Mr Jefferson was received and read to him by me only two days before his death, and it was the last he ever heard read”.
            
            I here send the two my mother enclosed, and cannot help joining her in the supposition that the one principally wished has been destroyed. I know how scrupulous he was upon these subjects, how often he used to enjoin, even in his own family, the sacredness of these kind of private communications. He
			 too, sir, in his turn, though in a degree far less indeed than you, had suffered from the clamor of enemies and the falsehoods of the press.
            The pamphlet containing an account of the proceedings of the government against the intrusion of Mr Livingston on the beach adjacent to New orleans, which you were kind enough to send to my father, he sent to me; and I must be allowed this occasion, though so late, to say with how much pleasure and conviction I read it. Indeed, its truth is not to be resisted, and besides its
			 conclusiveness as a legal argument to the point in issue, I have had it bound up for my library as an erudite and elementary disquisition upon an important titile title in the law, the more especially valuable as the civil law is so little studied and its books so rare among us.
            It gives me great pleasure to be able to say that the President is much better today, and that his health, so precious to the country at a moment like this, is likely to be soon restored.
            That yours, sir, may long continue, with every blessing yet left for you, is most ardently my wish. History, when it comes to do its office, will not fail to say how many you have earned.
            Richard
              Rush.
          
          
            Monday the 28. The President continues to mend.
            R. R.
          
        